The fourth paragraph of the syllabus should read, "In order to support a conviction of a crime, all of the elements of a crime, including whether *Page 29 
or not a crime has been committed, must be proved beyond a reasonable doubt."
I concur in the fourth paragraph of the syllabus only with the understanding that the term "corpus delicti," as used, means proof of the crime itself before the jury and not some elements of the crime as the term has sometimes been loosely used before the admissibility of a confession by the court during trial. In other words, it is not necessary to prove corpus delicti, as used in paragraph four of the syllabus, by evidence entirely independent and exclusive of the confession, but rather it may be established by the confession and other evidence, considered together. (30 American Jurisprudence 2d 318.)